Citation Nr: 9928837	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement of an estate to accrued benefits in excess of 
final expenses. 


REPRESENTATION

Appellant represented by:	Dennis J. O'Brien, Esq.


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1942 to March 1946.  
The appellant is the veteran's son and reports that he is the 
executor of the estate of the veteran's widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
claim of entitlement by the estate of the veteran's widow, 
Selma Wollman, to accrued dependency and indemnity 
compensation benefits in excess of her final expenses, which 
were shown to be $8,603.40.

By letter of July 1999 the appellant through his attorney 
requested a personal hearing before a traveling Member of the 
Board.  It would violate the appellant's procedural rights 
for the Board to consider his appeal without affording the 
appellant the opportunity for the hearing which he has 
requested.  


REMAND

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Therefore, 
the case is REMANDED for the following action:

The RO should schedule the appellant for 
a personal hearing before a traveling 
Member of the Board at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until 
otherwise notified.  The purpose of this REMAND is to obtain 
additional information and to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


